       Case 1:19-cr-00306-GHW Document 43 Filed 12/06/19 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW ~~~~-------X
                                                                                       \
      ---------------------         .

UNITED STATES OF AMERICA
                                                  SUPERSEDING INFORMATION
                   -v.-

OTONIEL ROSARIO BURGOS,
                                                  S2 19 Cr. 306 (GHW)
                     Defendant.
 ----------------------------------- X
                                     COUNT ONE

       The United States Attorney charges:

            1.     From at least on or about March 5, 2019, up to and

including at least on or about March 27,                 2019,    in the Southern

District of New York and elsewhere, OTONIEL ROSARIO BURGOS,                      the

defendant, and others known and unknown, unlawfully and knowingly

did combine,      conspire,    confederate,      and agree together and with

each other to commit an offense against the United States, to wit

Hobbs Act robbery,        in violation of Title 18, United States Code,

Section 1951.

            2.     It was a part and an object of the conspiracy that

OTONIEL    ROSARIO    BURGOS,       the   defendant,     and    others   known   and

unknown, would and did commit a robbery, as that term is defined

in Title 18, United States Code, Section 1951(b) (1), and would and

did   obstruct,    delay,     and    affect   commerce    and    the movement     of

articles and commodities in commerce,- as that term is defined in

Title 18, United States Code, Section 195l(b) (3), to wit, BURGOS,
         Case 1:19-cr-00306-GHW Document 43 Filed 12/06/19 Page 2 of 4


agreed to rob an individual he
                                                believed was a narcotics dealer in                '
Bronx, New York.
                                           Overt Act

               3.          In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt act, among others, was

 committed in the Southern District of New York and elsewhere:

                           a.      On or about March 27,           2019,    OTONIEL ROSARIO

 BURGOS,    the defendant, met with other co-conspirators in Bronx,

 New   York,      in       preparation     to     commit    an   anticipated      robbery   of

 narcotics.

                  (Title 18, United States Code, Section 371.)

                                     FORFEITURE ALLEGATION

                 4.        As a result of committing the offense alleged in

 Count     One        of    this     Information,        OTONIEL       ROSARIO   BURGOS,    the

 defendant,       shall forfeit to the United States, pursuant to Title

 18, United States Code, Section 98l(a) (1) (C) and Title 28 United

 States    Code,           Section    2461 (c),    any     and   all    property, . real    and

 personal, that constitutes or is derived from proceeds traceable

 to the commission of said offenses, including but not limited to

 a sum of money in United States currency representing the amount

 of proceeds traceable to the commission of said offense.

                                Substitute Assets Provision

                 5.        If any of the above-described forfeitable property,

 as a result of any act or omission of the defendant:
         Case 1:19-cr-00306-GHW Document 43 Filed 12/06/19 Page 3 of 4


                  a.    cannot   be   located upon   the   exercise   of   due

diligence;
                   b.   has been transferred or sold to,       or deposited

with, a third person;
                   c. has been placed beyond the jurisdiction of the

Court;
                   d. has been substantially diminished in value; or

                   e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code,      Section    853 (p},   to seek forfeiture     of any other

property of the defendant up to the value of the above forfeitable

property.

               (Title 21, United States Code, Section 853.}



                                           GE~Y S. BERMAN
                                           United States Attorney
Case 1:19-cr-00306-GHW Document 43 Filed 12/06/19 Page 4 of 4




           Form No. USA-33s-274        (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA'

                              v.

                 OTONIEL ROSARIO BURGOS,

                                               Defendant.


                          INFORMATION

                    S2 19 Cr. 306 (GHW)

                    (18   u.s.c.   §   371.)

                   GEOFFREY S. BERMAN
                  United States Attorney
